                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                                      NO. 4:20-CV-230-FL

 DANIEL J. WILLIS,                              )
                                   Plaintiff,   )
                                                )
 v.                                             )                    ORDER
                                                )
 JONES COUNTY BOARD OF                          )
 ELECTIONS, et al,                              )
                      Defendants.               )


        The documents in the above captioned matter, received by the court on 12/10/2020, are deficient

in the following respects:

      ☐ You must either file an application to proceed without prepayment of fees or pay
      $400.00.
      ☐ The complaint is not signed.
      ☐ The application to proceed without prepayment of fees does not have an original
      signature.
      ☐ Not all sections of the application to proceed without prepayment of fees have been
      completed.
      ☐ The filing entitled "" is not signed.
      ☐ You have not provided a financial disclosure statement.
      ☐ You have not provided a civil cover sheet.
      ☐ You have not provided a notice of self-representation.
      ☒ You have not provided proposed summonses for all of the necessary parties for service
      of this action.
      ☐ The defendants are a government agency or employee, and summonses are required
      for the agency or employee, the U.S. Attorney General, and the U.S. Attorney Civil
      Process Clerk.
      ☐ The U.S. Marshal will be unable to effect service upon defendant due to insufficient
      address information included on the summons.
      ☐ Other:




                 Case 4:20-cv-00230-FL Document 5 Filed 12/11/20 Page 1 of 2
       The Clerk is DIRECTED to provide all the necessary forms regarding the deficiencies above to

Plaintiff for completion.

       Plaintiff is DIRECTED to correct the deficiencies listed above and return the corrected documents

within fourteen (14) days from the filing of this order. Failure to do so may result in the dismissal of this

action without prejudice for failure to prosecute.

       SO ORDERED, this 11th day of December, 2020.

                                                      _______________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




                Case 4:20-cv-00230-FL Document 5 Filed 12/11/20 Page 2 of 2
